NUMBERS 13-07-00634-CR
                                     13-07-00635-CR
                                     13-07-00636-CR
                                     13-07-00637-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                              Appellant,

                                              v.

JOSEPH VOTTA, A/K/A JOSEPH VITAL,                                                 Appellee.


                     On appeal from the 24th District Court
                          of Jackson County, Texas.


                                     OPINION

    Before Chief Justice Valdez and Justices Garza and Benavides
                   Opinion by Chief Justice Valdez

       The State appeals from the trial court’s judgment dismissing the charges against

appellee, Joseph Votta, a/k/a Joseph Vital, based on his not having been brought to trial

within the limitation period specified in Article III of the Interstate Agreement on Detainer’s

Act (IADA). See TEX . CODE CRIM . PROC . ANN . art. 51.14 (Vernon 2006). The State asserts
five issues on appeal. We affirm.

                                         I. BACKGROUND

       In October 1996, the Jackson County District Attorney’s Office indicted appellee on

charges of possession of cocaine1 and possession of heroin.2 See TEX . HEALTH & SAFETY

CODE ANN . § 481.115 (Vernon 200?). Each indictment referred to appellee by his alias

“Joseph Vital.” Appellee failed to appear on these charges in November 1996.

       In February 1997, the Jackson County District Attorney’s Office indicted appellee

on charges of bail jumping3 and failure to appear.4 Again, each indictment referred to

appellee as “Joseph Vital.”         While these charges were pending, appellee became

incarcerated in a federal correctional institution in Minersville, Pennsylvania. On March 11,

2005, the Jackson County Sheriff’s department sent a letter to the Minersville federal

penitentiary advising it to “please place a detainer on Votta, Joseph, AKA Vital, Joseph.”

The letter further stated that appellee’s outstanding warrants were issued out of the 24th

Judicial Court, Jackson County, Texas and relate to the following charges: “Possession of

a Controlled Substance in Penalty Group 1, to wit cocaine (Bond Forfeiture) and

Possession of a Controlled Substance in Penalty Group 1, to wit, heroin (Bond forfeiture).”

       On July 19, 2005 the Jackson County Sheriff’s Department received a Detainer

Action Letter from the Minersville federal penitentiary advising it that “[a] detainer has been

filed against [Joseph Vital] in your favor charging Possession of a Controlled Substance

– Cocaine and Heroin.” On July 28, 2005, appellee executed a “Request for Final


       1
           Appellate cause num ber. 13-07-00636-CR

       2
           Appellate cause num ber. 13-07-00637-CR.

       3
           Appellate cause num ber. 13-07-00634-CR

       4
           Appellate cause num ber. 13-07-00635-CR

                                                  2
Disposition of Detainer” pursuant to the Interstate Agreement on Detainers Act. See TEX .

CODE CRIM . PROC . ANN . art. 51.14. Two copies of appellee’s request were then sent by the

Minersville federal penitentiary to the Jackson County District Attorney’s Office and the

“Jackson County, Clerk of Court.” The record shows that both the District Attorney’s Office

and the county clerk’s office received a copy of appellee’s request on August 9, 2005, by

certified mail.

       On November 7, 2005 the Jackson County District Attorney’s Office received a letter

from the Minersville federal penitentiary advising the district attorney that “90 days have

passed since receipt of our paperwork” and that “under the [IADA] the individual must be

brought to trial within one-hundred and eighty days from receipt of the IAD paperwork.” See

Id. art III(a). The letter refered to appellee as “Joseph Votta.” On February 7, 2006 the

Jackson County District Attorney’s office received a second letter from the Minersville

federal penitentiary advising the district attorney that “more than 180 days have elapsed

since [appellee’s] request, therefore the IADA has now expired.” See Id. Again, the letter

referred to appellee as “Joseph Votta.”

       On October 16, 2006, appellee filed a pro se motion to dismiss all four pending

charges for failing to bring him to trial within the 180-day period provided by Article III(a)

of the IADA. See id. A hearing on appellant’s motion to dismiss was held on August 30,

2007. On September 28, 2007 the trial court granted appellant’s motion to dismiss and

signed an order dismissing all four indictments with prejudice. The State subsequently filed

a timely notice of appeal.

                    II. THE INTERSTATE AGREEMENT ON DETAINERS ACT

       By its second and third issues, the State argues that appellee failed to comply with



                                              3
the provisions regarding his request for final disposition of charges pursuant to the IADA.

By its fourth and fifth issues, the State contends that the trial court erred in dismissing its

failure to appear and bail jumping indictments because no detainer was ever lodged with

respect to those charges. Because these issues overlap, we will consider them together.

                                 A. Standard of Review

       We conduct a de novo review of the legal question of whether there has been

compliance with the requirements of the IADA. Walker v. State, 201 S.W.3d 841, 845

(Tex. App.–Waco 2006, pet. ref’d); State v. Miles, 101 S.W.3d 180, 183 (Tex. App.–Dallas

2003, no pet.); Lindley v. State, 33 S.W.3d 926, 930 (Tex. App–Amarillo 2000, pet. ref’d).

We review any factual findings underlying the issue of compliance with the IADA under a

clearly erroneous standard. Walker, 201 S.W.3d at 845; Miles, 101 S.W.3d at 183;

Lindley, 33 S.W.3d at 930.

                                    B. Applicable Law

       The IADA is a congressionally-sanctioned compact between the United States and

the states and is subject to federal construction. Cuyler v. Adams, 449 U.S. 433, 442

(1981); Espinoza v. State, 949 S.W.2d 10, 11 (Tex. App.–San Antonio 1997, pet. ref’d);

Miles, 101 S.W.3d at 184 n.2. This agreement allows prosecutors in one jurisdiction to

acquire the presence of defendants imprisoned in other jurisdictions for trial prior to the

expiration of their sentences. Alabama v. Bozeman, 533 U.S. 146, 148 (2001); New York

v. Hill, 528 U.S. 110, 111 (2000); see State v. Williams, 938 S.W.2d 456, 460 (Tex. Crim.

App. 1997); State v. Sephus, 32 S.W.3d 369, 375 (Tex. App.–Waco 2000, pet. ref’d). After

the prosecutor places a detainer on a prisoner, that prisoner may request speedy

disposition of the charges under Article III of the IADA. See Fex v. Michigan, 507 U.S. 43,



                                              4
44 (1993) (defining detainer as “a request filed by a criminal justice agency with the

institution in which a prisoner is incarcerated, asking that the prisoner be held for the

agency, or that the agency be advised when the prisoner’s release is imminent.”); accord

Miles, 101 S.W.3d at 183. Once notified of the prisoner’s request, the prosecutor has 180

days to bring the prisoner to trial. If the prosecutor exceeds those 180 days, the charges

are dismissed with prejudice, and the detainer becomes invalid. See TEX . CODE CRIM .

PROC . ANN . art. 51.14, art. III(a), (c); see also Walker, 201 S.W.3d at 845.

        To request final disposition under IADA article III, the defendant must cause “to be

delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s

jurisdiction written notice of the place of his imprisonment and his request for a final

disposition to be made of the indictment . . . ” TEX . CODE CRIM . PROC . ANN . art. 51.14, art.

III(a); see Walker, 201 S.W.3d at 846; Lindley, 33 S.W.3d at 929. The request must be

accompanied by a certificate of the appropriate official having custody of the prisoner

stating: the term of commitment under which the prisoner is being held; the time already

served; the time remaining to be served on the sentence; the amount of good time earned;

the time of parole eligibility of the prisoner; and any decision of the state parole agency

relating to the prisoner. See TEX . CODE CRIM . PROC . ANN . art. 51.14, art. III(a). The IADA

provides that the defendant can satisfy the requirement for sending the written notice and

request for final disposition under article III by giving it to the official having custody of him,

who must then forward it to the appropriate prosecuting official and court via registered or

certified mail. Id. art. III(b).

                                          C. Analysis

        It is undisputed that the Minersville correctional facility sent appellee’s request for



                                                5
final disposition to the prosecuting attorney of Jackson County. It is further undisputed that

a copy of appellee’s request was received by the Jackson County county clerk’s office.

The State argues that, because it was the county clerk rather than the district clerk that

signed for and received appellee’s IADA paperwork, appellant therefore failed to comply

with the IADA’s requirement that he deliver his request to the “appropriate court of the

prosecuting officer’s jurisdiction.” Id. art III(a). We are skeptical of the State’s argument,

especially in light of witness testimony that seemed to indicate that paperwork erroneously

filed in the county clerk’s office will usually get filtered to the district clerk’s office. However,

we need not address the issue.5

        In Fex v. Michigan, the United States Supreme Court held that article III(a)’s 180-

day period does not begin until the request for final disposition of charges is actually

received by the court and the prosecutor of the jurisdiction where the charges are pending.

See Fex, 507 U.S at 52; accord Lindley, 33 S.W.3d at 929-30; Walker, 201 S.W.3d at 844.

Attached to appellee’s motion to dismiss is a copy of appellee’s IADA paperwork that was

initially received by the county clerk’s office on August 9, 2005. Appellee’s motion to

dismiss was filed with the district clerk’s office on October 16, 2006. A hearing was not

held on appellee’s motion until August 30, 2007, 318 days later. According to Fex, article

III(a)’s 180 day period begins when the prisoner’s request is actually received by the trial

court. See Fex, 507 U.S. at 52. Here, the court received appellee’s request when he filed

his motion to dismiss with his IADA paperwork attached. The record clearly shows that

both the trial court and the Jackson County District Attorney had appellee’s request on file

for more than the 180-day period allotted by article III(a) of the IADA. See United States


        5
           At the hearing on appellee’s m otion to dism iss, appellee elicited testim ony from em ployees of the
district and county clerk’s office.

                                                       6
v. Daily, 488 F.3d 796, 801 (8th Cir. 2007) (finding IADA 180-day period did not commence

until prosecutor and trial court received the appellant’s request for final disposition through

his motion to dismiss). We hold that appellee has satisfied his burden of proving that his

IADA request was received by the prosecuting officer and the appropriate court of the

prosecutor’s officer’s jurisdiction. Id.

       The State further argues that appellee failed to comply with the procedural

requirements of IADA because he submitted his request for final disposition under his real

name “Joseph Votta” and not “Joseph Vital;” the alias used by appellee when he was first

arrested by the Jackson County Sheriff’s department for the possession of cocaine and

heroin charges. The record indeed shows that appellee submitted his IADA paperwork

under the name Joseph Votta and, although his certificate of inmate status refers to his

pending possession of cocaine and heroin charges, no reference to the corresponding

indictment numbers are made. The State contends that “to say that this was sufficient

notice to the prosecutor is to allow a prisoner to give notice under a different name and

throw the burden on the prosecutor to investigate to try to find out who the notice referred

to and what cases the prisoner wanted to dispose of.” The State’s argument is persuasive,

and while we would undoubtedly be critical of any prisoner who intentionally used

obstructionist tactics, such as altered names, to circumvent the IADA and avoid

prosecution, the situation here does not fall into such a category. The record shows that

the State lodged its detainer against appellee on March 5, 2005, when it sent

correspondence to the Minersville federal penitentiary asking that appellee be detained for

outstanding warrants. The letter sent by the State refers to appellee as “Votta, Joseph,

AKA Vital, Joseph.” In response, the Minersville prison sent a “detainer action letter” to the

Jackson County Sheriff’s Department informing it that a detainer had been filed against

                                              7
inmate “Votta, Joseph, alias Vital, Joseph.” Thus, the record clearly shows that the State

was aware of appellee’s real name and alias. The fact that appellee submitted his IADA

paperwork under the name “Joseph Votta” does not defeat his IADA speedy-trial claim.

       As an alternative argument, the State contends that because no detainer was filed

with regard to its bail jumping and failure to appear indictments, the trial court erred in

dismissing those charges pursuant to the IADA. Article III of the IADA applies exclusively

to “untried indictments, informations or complaints on the basis of which detainers have

been lodged against the prisoner.” TEX . CODE CRIM . PROC . ANN . art. 51.14, art. III (a). This

section has been interpreted to mean that the 180-day time period, and thus the dismissal

requirement, is limited to pending charges upon which the detainer is based. See United

States v. Sanders, 669 F.2d 609, 610 (9th Cir. 1982) (180-day limit of IADA applies only

to charges pending at the time the detainer is filed); Espinoza v. State, 949 S.W.2d 10, 12-

13 (Tex. App.–San Antonio 1997, pet. ref’d) (same). Here, the detainer lodged by the

State identified appellee’s pending charges in the following manner: “Possession of a

Controlled Substance in Penalty Group 1, to wit cocaine (Bond Forfeiture) and Possession

of a Controlled Substance in Penalty Group 1, to wit, heroin (Bond forfeiture).” The fact

the State listed “Bond Forfeiture” as a pending criminal charge clearly shows its intent to

prosecute appellee on the pending bail jumping and failure to appear indictments. See

Kubosh v. State, 241 S.W.3d 60, 64 (Tex. Crim. App. 2007) (recognizing bond forfeiture

as a criminal matter).

       We conclude that appellee satisfied his burden of proving compliance with the

requirements of article III. See Walker, 201 S.W.3d at 846; Lindley, 33 S.W.3d at 930.

Issues two through five are overruled.



                                               8
                      III. FINDINGS OF FACT AND CONCLUSIONS OF LAW

       By its first issue, the State contends the trial court erred in failing to make findings

of fact and conclusions of law after being requested to do so. Relying on Cullen v. State,

195 S.W.3d 696 (Tex. Crim. App. 2006), the State contends that “the failure of the trial

court to act and make findings of fact and conclusions of law effectively denies the State

the right to an appeal based upon what facts are actually found by the trial court as

opposed to what this court might guess the trial court found the facts to be.”

       In Cullen, the Texas Court of Criminal Appeals held that “upon the request of the

losing party on a motion to suppress evidence, the trial court . . . must make findings of fact

and conclusion of law adequate to provide an appellate court with a basis upon which to

review the trial court’s application of the law to the facts.” Id. at 699. We do not believe

the reasoning supporting the court’s holding in Cullen applies in this case.

       When ruling on a motion to suppress evidence, a trial court generally makes

credibility decisions and factual determinations about disputed historical events. On

appeal, if the trial court had not made findings of fact, the appellate court must “view the

evidence in the light most favorable to the trial court’s ruling and assume that the trial court

made implicit findings of fact that support its ruling as long as those findings are supported

by the record.” Id. at 698. In Cullen, the State argued that its right to appeal an order

granting a motion to suppress is thwarted when appellate review of the order is based on

presumed facts rather than findings of actual facts. Id. at 697. The court agreed, stating

“the trial court’s refusal to act prevented the court of appeals from meaningful review of the

decision to grant the motion to suppress. Without findings of fact and conclusions of law,

the court of appeals was left in the undesirable position of having to make assumptions



                                               9
about the reasons for the trial court’s decision.” Id. at 698.

       In contrast, as previously noted, where a prisoner has requested final disposition of

a pending case in another jurisdiction, to show compliance with the Act, he need only show

that proper notice was sent to the “prosecuting officer” and to the “appropriate court of the

prosecuting officer’s jurisdiction” via certified mail. See id. art III(a), (b). Whether a

prisoner has met his burden of demonstrating compliance with the procedural requirements

of the act, requires few, if any, credibility determinations and, as shown above, is decided

primarily by a facial review of the documents provided by the prisoner. The trial court’s

failure to make findings did not require us to make any assumptions about the facts or the

reasons for the trial court’s decision. Nor do we find that the State has been prevented

from presenting its grounds for review. Accordingly, the trial court’s failure to make findings

and conclusions was not error. The State’s first issue is overruled.

                                      IV. CONCLUSION

       We affirm the trial court’s order dismissing the State’s possession of cocaine

(appellate cause number 13-07-00636-CR), possession of heroin (appellate cause number

13-07-00637-CR), bail jumping (appellate cause number 13-07-00634-CR), and failure to

appear (appellate cause number 13-07-00635-CR) indictments.



                                                          ____________________
                                                          ROGELIO VALDEZ
                                                          Chief Justice

Publish.
TEX . R. APP. P. 47.2(b).
Opinion delivered and filed
this the 26th day of June, 2008.




                                              10